EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

MANUFACTURING AGREEMENT

THIS AGREEMENT (including all schedules, the “Agreement”) is made this 20th day
of April 2006 (the “Effective Date”) between Staktek Group L.P., a Texas limited
partnership (“Staktek”), and SMART Modular Technologies, Inc., a company
incorporated in California (“Manufacturer”).

RECITALS

WHEREAS, Staktek presently manufactures integrated circuit modules for
Hewlett-Packard (“HP”) using memory integrated circuits provided by HP;

WHEREAS, Manufacturer has represented to Staktek that it has the experience,
capability, and resources to manufacture and supply such products for Staktek
using equipment, technical support, and intellectual property provided by
Staktek; and

WHEREAS, Staktek and Manufacturer desire to enter into an agreement to have
Manufacturer assemble such products in accordance with the terms and conditions
of this Agreement and its schedules;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and promises set forth below, the parties agree as follows:

1. DEFINITIONS

The following terms shall have the following respective meanings for purposes of
this Agreement:

“Confidential Information” shall mean all data and information relating to the
business, management, technology, or technical information of Staktek, including
Products, Specifications, Consigned Equipment and the existence and terms of
this Agreement, whether disclosed in writing, orally, or by display, that (i) is
marked “Confidential” or similar legend, or if disclosed orally is designated by
the disclosing party as confidential at the time of disclosure and reduced to
writing with such legend and provided to the other party within thirty
(30) calendar days of the initial disclosure, (ii) constitutes Staktek
Intellectual Property disclosed to Manufacturer under this Agreement, or
(iii) is not generally known to the public, and that is maintained by Staktek as
confidential, which information should reasonably be understood by Manufacturer,
because of the circumstances of disclosure or the nature of the information
itself, to be proprietary and confidential to Staktek. Confidential Information
does not include information that (i) now or later becomes generally available
to the public without fault of Manufacturer; (ii) is rightfully in
Manufacturer’s possession without an obligation of confidentiality prior to its
disclosure by Staktek; or (iii) is obtained by Manufacturer without obligation
of confidentiality or limitation on use from a third party who has the right to
so disclose it.

“Engineering Changes” means those mechanical, electrical, or other design
changes or specification changes made to or with respect to the Product or the
manufacture process which if made could affect the schedule, performance,
quality, yield, reliability, availability, price, Lead Time, serviceability,
appearance, dimensions, tolerances, safety or cost of the Product.

“Flex Circuits” shall have the meaning set forth in Section 3.1.

 

# # #  Confidential treatment has been requested for portions of this exhibit.
Information for which confidential treatment has been requested has been omitted
and is noted with “***”. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

“Intellectual Property” shall mean all general intangibles for which any right,
title, or interest exists, now or in the future, whether worldwide or in
individual countries, in political subdivisions or regions, or pursuant to
treaty or multilateral compact, under any law with respect to patents,
copyrights, semiconductor chip and mask works, trade secrets, trademarks, trade
dress, unfair competition, neighboring rights, moral rights, publicity or
privacy, or any laws providing proprietary rights of a nature similar to any the
foregoing; and any and all such rights, titles, and interest associated with
such intangibles (including all goodwill associated therewith, all rights to
priority worldwide, and all rights and claims for past, present and future
infringements and misappropriations) and all governmental applications,
certificates, filings, registrations, patents, notifications, disclosures and
other documents relating thereto, including all provisionals, divisionals,
continuations, continuations-in-part, reissues, reexaminations, renewals,
revivals, restorations, and extensions thereof now or hereafter in force and
effect.

“Lead Time” means the period of time required by Manufacturer to schedule,
manufacture, and deliver finished Products in the quantities required to be
delivered, provided that Flex Circuits necessary to manufacture such quantities
of Products are on-hand.

“Orders” means a purchase order issued by Staktek and accepted by Manufacturer
for Product to be manufactured by Manufacturer during the term of this Agreement
in accordance with its terms and conditions.

“Product” means solely the stacked memory integrated circuit modules identified
as Staktek’s Performance Stakpak® manufactured by Manufacturer for Staktek under
this Agreement, and no other products unless agreed upon by both parties in
writing.

“Specifications” means the information and instructions set forth in Schedule C.
The Specifications are provided to Manufacturer by Staktek for the purpose of
manufacturing Product and specifying required Product quality and yield, and
include: drawings, schematics, bill of materials, assembly, test and control
procedures, quality criteria, work instructions and processes, component
specifications, diagrams, mask works, documentation and planning.

2. MANUFACTURING

2.1. Manufacturing. Subject to and in accordance with the terms and conditions
of this Agreement, commencing on or about May 2006, Manufacturer will
manufacture Product in the Dominican Republic in accordance with the terms set
forth in this Agreement and deliver the Product as set forth in Staktek’s
respective Orders for Product. Orders shall be limited to Products to be
manufactured for HP under contract with Staktek and, if Manufacturer has Excess
Capacity (as defined below) that Staktek desires to use, to manufacture Products
for Staktek or other Staktek customers upon separately written and agreed upon
terms and conditions.

2.2. Consigned Equipment. Staktek shall provide Manufacturer with the production
equipment listed in Schedule B (“Consigned Equipment and Equipment to be
Purchased”) at no cost to Manufacturer except as set forth in this Section 2.2.
Consigned Equipment and Equipment to be Purchased shall be in good, operating
condition.

 

# # #  Confidential treatment has been requested for portions of this exhibit.
Information for which confidential treatment has been requested has been omitted
and is noted with “***”. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

2.2.1 Staktek shall retain all right, title, and interest in and to the
Consigned Equipment, subject only to Manufacturer’s right to use the Consigned
Equipment in performance of this Agreement in accordance with its terms and
conditions. Manufacturer shall not permit, and shall take all necessary action
to prevent, any Encumbrance on any Consigned Equipment or any of Staktek’s
right, title, or interest in or to any Consigned Equipment, except for
Encumbrances on Consigned Equipment caused by Staktek. As used herein, the term
“Encumbrance” means any lien; pledge; hypothecation; mortgage; security
interest; escrow; charge; equity interest; option; right of first refusal;
preemptive right; obligation; undertaking; license; claim; demand; community
property right or interest; joint management, control, or disposition right or
interest; or any other restriction, condition or encumbrance of any kind,
including any restriction on use, transfer, receipt of income, or exercise of
any other attribute of ownership or possession.

2.2.2 Risk of loss of or damage to Consigned Equipment shall be borne by
Manufacturer at all times while Consigned Equipment is in Manufacturer’s
possession or control, at Manufacturer’s facilities, or in transit to
Manufacturer. Transportation and crating of Consigned Equipment to
Manufacturer’s facilities shall be the responsibility of Manufacturer.

2.2.3 Unless Consigned Equipment is purchased from Staktek on mutually agreeable
written terms, Consigned Equipment shall be used only by Manufacturer and only
for manufacture of Products pursuant to Orders and Excess Capacity, in each case
in accordance with the terms and conditions of this Agreement.

2.2.4 Manufacturer shall be responsible for all costs associated with the
maintenance and repair of the Consigned Equipment, which Manufacturer may
perform or have performed by subcontractors of Manufacturer’s choice on
Manufacturer’s premises. Maintenance of Consigned Equipment will be based upon
approved Staktek practices. Manufacturer will be responsible for maintaining
quality records on any and all maintenance performed on the Consigned Equipment.
Staktek reserves the right to audit maintenance records and procedures at its
discretion with reasonable written notice to Manufacturer. Manufacturer will be
responsible for any damage caused by failure to follow Staktek’s published
procedures, which shall be provided on or before the Effective Date of this
Agreement.

2.2.5 Staktek agrees to sell to Manufacturer one piece of equipment set forth on
Schedule B. Except for as set forth in Section 2.2 above, this equipment is
being provided “as is” and without any warranties, including implied warranties
of merchantability and fitness for a particular purpose.

2.3. Manufacturing Facilities. Manufacturer shall manufacture Product in the
Dominican Republic only in adequate, qualified manufacturing facilities, with
all necessary labor and equipment for manufacturing (the “Approved Site”).
Manufacturer shall pay for and retain title to all other equipment used for the
manufacture of Product, and all costs relating to manufacturing of Products
shall be borne by Manufacturer, except for the expense of Flex Circuits, the
capital costs of Consigned Equipment, freight for shipment of Flex Circuits to
and from Manufacturer (except as set forth in this Agreement), and freight for
shipment of Products to HP (which freight shall be paid directly by HP). Staktek
shall define the manufacturing and test processes for the Product and work with
the Manufacturer to set up such processes at the Approved Site. The adequacy of
the Manufacturer’s facilities shall be reasonably determined by Staktek’s
requirements outlined in Staktek’s ISO 9001 certification. Manufacturer shall

 

# # #  Confidential treatment has been requested for portions of this exhibit.
Information for which confidential treatment has been requested has been omitted
and is noted with “***”. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

not subcontract any part of the manufacturing process, alter the manufacturing
process or the Consigned Equipment, or change the manufacturing location of
Products without first obtaining the written permission of Staktek. Manufacturer
will be responsible for all costs related to manufacturing the Product except as
set forth in this Section 2.3 and 2.4, including equipment purchases and
staffing employees.

2.4. Training and Support. Manufacturer will send employees to Staktek’s
facility in Reynosa, Mexico so that Staktek employees can provide training.
Manufacturer will cover all costs of its employees associated with this
training. Staktek agrees to make its employees available to train Manufacturer’s
employees on a schedule mutually agreed by the parties.

2.4.1 After Staktek provides training to Manufacturer’s employees in Reynosa,
Staktek agrees to send employees to Manufacturer’s facility in the Dominican
Republic to train Manufacturer’s employees on the required manufacturing
processes. Staktek will cover all costs of its employees associated with this
training. Staktek agrees to install the Consigned Equipment and Equipment to be
Purchased set forth on Schedule B at Manufacturer’s facility in the Dominican
Republic and to ensure that such Equipment is in good, operating condition, both
at Staktek’s expense.

2.5. Staktek Personnel. To the extent reasonably necessary, Staktek may place
employees, contractors, agents, or others (“Staktek Personnel”) at the Approved
Site. Manufacturer shall cooperate with Staktek Personnel and provide adequate
accommodations at the Approved Site to allow Staktek Personnel to observe all
facets of manufacturing operations (including subassembly work, quality testing,
rework, packaging and shipping).

3. FLEX CIRCUITS AND RAW MATERIALS

3.1. Procurement. Staktek shall consign to Manufacturer the formed flex circuits
needed to manufacture the Product (the “Flex Circuits”). Staktek shall arrange
to provide the Flex Circuits at no cost to Manufacturer, DDP (Incoterms 2000)
Manufacturer’s facility in Dominican Republic. Risk of loss or damage will pass
to Manufacturer upon delivery of the Flex Circuits to Manufacturer. Manufacturer
shall supply at its expense all other raw materials, components and supplies,
other than Flex Circuits, needed to manufacture the Product (the “Raw
Materials”).

3.2. Receipt, Inspection, Storage and Handling of Flex Circuits. Manufacturer
shall ensure that the Flex Circuits are adequately stored and handled so as to
prevent any loss or damage due to environmental conditions, accident, theft, or
vandalism. Manufacturer bears full responsibility for (i) damage to or loss of
Flex Circuits resulting from failure to store and handle in accordance with the
requirements set forth in this Agreement and (ii) the consequences of such
damage on Lead Times and other performance required under this Agreement.

3.3. Title to and Use of Flex Circuits. Manufacturer will not acquire title to
any Flex Circuits (or any designs, associated intellectual property or other
features or parts of any Flex Circuits). Manufacturer will use the Flex Circuits
only for purposes of performing its obligations under this Agreement. Following
termination of this Agreement, Manufacturer will ship any remaining Flex
Circuits to Staktek at Staktek’s expense or, at Manufacturer’s option, purchase
such Flex Circuits at a price mutually agreed upon in writing by the parties.
During the term of this Agreement, Manufacturer shall not purchase any material
substantially equivalent to any Flex Circuits from anyone other than Staktek for
use in the manufacture of Products. If Lead Time conflicts arise that will
inhibit the

 

# # #  Confidential treatment has been requested for portions of this exhibit.
Information for which confidential treatment has been requested has been omitted
and is noted with “***”. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

fulfillment of orders placed by Staktek, then Manufacturer will notify Staktek
and Staktek may elect to increase the inventory of such Flex Circuits on hand at
the Approved Site. Lead Time is subject to change based on the availability of
Flex Circuits on-hand.

3.4 Insurance. Risk of loss of or damage to the Flex Circuits shall be borne by
Manufacturer at all times while the Flex Circuits are in Manufacturer’s
possession or control, at Manufacturer’s facilities.

4. ORDERS

4.1. Orders. Orders for Product shall be submitted by Staktek to Manufacturer
and shall contain the following information:

(a) Order number and issue date;

(b) Part numbers and revision levels being ordered;

(c) Quantities and lot sizes;

(d) Type and quantity of components to be consigned by Staktek to Manufacturer
and the delivery date to Manufacturer of such consigned components;

(e) Delivery Dates and locations, subject to Lead Time minimums set forth in
Schedule A; and

(f) Other terms as determined by Staktek and accepted in writing by
Manufacturer.

4.2. Acceptance of Orders. Manufacturer shall be entitled to accept or reject
each Order in writing within five (5) business days after receipt. No provisions
contained in any acceptance or rejection notice or correspondence related
thereto shall constitute a part of the agreement between the parties, which
shall be exclusively controlled by this Agreement. This Agreement does not
constitute an Order. In addition, in the event that the Order placed by Staktek
is rejected by, Staktek shall reserve the right to manufacture the Product to
fulfill the Order or portion of the Order that Manufacturer rejected.

4.3. Pricing. Staktek shall pay Manufacturer $*** for each individual Product
produced by Manufacturer for HP on Staktek’s behalf under the terms of this
Agreement.

4.4 Reporting. Manufacturer will provide to Staktek the following reports at the
beginning of each business day, to cover the Product information set forth below
since the previous report, as well as a breakdown by day in the event a report
includes holidays or weekends:

a. the number of Products shipped;

b. the current Flex Circuit inventory;

c. the current work-in-process; and

d. a list of all finished goods that have not been shipped.

4.5 Payment. Staktek shall pay Manufacturer the earlier of (i) within forty-five
(45) days from the date of shipment to HP or (ii) net five (5) business days
from Staktek’s receipt of payment from HP. Payment of invoices shall not
constitute final acceptance of the Product. Payment shall be in U.S. Dollars by
wire transfer directly to Manufacturer’s bank. Manufacturer shall submit
invoices within ten (10)

 

# # #  Confidential treatment has been requested for portions of this exhibit.
Information for which confidential treatment has been requested has been omitted
and is noted with “***”. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

5



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

business days of shipment, and the invoices shall include information
customarily found on invoices. Notwithstanding anything to the contrary,
Manufacturer shall have the right to invoice and payment as provided in this
Section 4.5 in the event of stoppage of shipments relating to causes outside of
Manufacturer’s control, such as Flex Circuits or consigned components pursuant
to Section 6.4.

4.6 Credit. Amounts owed to Staktek for warranty claims, undisputed
discrepancies on paid invoices and other amounts payable under this Agreement
will be, at Staktek’s option, either (i) paid to Staktek in U.S. Dollars or,
(ii) credited to Staktek against future invoices payable to Manufacturer.

5. DELIVERY

5.1. Shipping/Risk of Loss. Manufacturer will ship all Products FOB (Incoterms
2000) Manufacturer’s facility in Dominican Republic. Staktek will be responsible
for all freight charges for delivery of Product to HP, unless Manufacturer is
provided HP’s billing account. Title will pass to HP when Manufacturer delivers
the Product to the shipper in the Dominican Republic. The carrier shall be
selected by HP.

5.2. Marking, Packing, Labeling and Shipping Instructions. All Products shall be
marked, prepared, packed, labeled and shipped in accordance with the terms of
this Agreement, the Specifications, instructions set forth in the Orders and
other reasonable instructions, if provided in a timely manner by Staktek.
Products shall not have any markings other than as specified by Staktek.

5.3. Delivery Dates. The delivery dates, which shall be no earlier than the Lead
Times, shall be specified by Staktek in the Orders (“Delivery Dates”). If
Manufacturer determines that delivery of Product on Delivery Dates specified by
Staktek is unlikely or impossible, Manufacturer shall immediately advise Staktek
and provide Staktek with the reasons for the delay and the proposed alternate
date for delivery. Staktek shall have the right to either (i) accept the
proposed alternate date for delivery or (ii) cancel all or part of the Order(s)
subject to delivery delay. Once an Order has been accepted by Manufacturer, the
Delivery Dates cannot be changed or modified by Manufacturer without Staktek’s
prior written consent, unless such changed of modified Delivery Dates are due to
the unavailability of Flex Circuits.

5.4. Delivery Performance. The parties agree that timely delivery is of the
essence to this Agreement. Delivery performance shall be measured against the
required Delivery Dates in the Orders against the on-dock delivery date of the
Product to the location specified in the Orders. Unmet Delivery Dates related to
the unavailability of Flex Circuits shall not be included in any measurement of
delivery performance.

5.5. Reschedule of Delivery Dates by Staktek. Staktek may reschedule an Order at
any time, but only if at least three (3) business days prior written notice is
given to Manufacturer.

5.6. Cancellation of Orders by Staktek. Staktek may cancel any Order at any
time, but only if such Orders are canceled outside of the Lead Time and prior
written notice is given to Manufacturer. In this case, the Flex Circuits and any
other components or supplies provided by Staktek shall remain consigned at
Manufacturer’s facility for thirty (30) days and if not used after this time
period, Manufacturer shall arrange for shipment to Staktek at Staktek’s expense,
with risk passing to Staktek upon delivery to the carrier.

 

# # #  Confidential treatment has been requested for portions of this exhibit.
Information for which confidential treatment has been requested has been omitted
and is noted with “***”. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

6



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

6. TESTING AND QUALITY SPECIFICATIONS

6.1. Conformance with Specifications. All Products shall be manufactured and
tested by Manufacturer in accordance with the Specifications set forth in
Schedule C.

6.2. Inspection of Manufacturing Facilities. If inspection is requested in
writing by Staktek, Manufacturer will immediately facilitate reasonable on-site
visits and inspections by Staktek during operating hours for the purpose of
qualification and monitoring production processes of Manufacturer and its
subcontractors.

6.3. Quality Assurance Data. Manufacturer agrees to provide inspection, quality,
yield and reliability data on a weekly basis or as otherwise reasonably
requested in writing by Staktek. Data provided will include process throughput,
process yields, quality control metrics for critical dimensions, statistical
tracking of test results, calibration reports and incoming inspection reports
and procedures.

6.4. Stopping Shipments. If Staktek reasonably has concerns about Manufacturer’s
quality or yield of Product, Staktek in writing may request Manufacturer to stop
shipments. Such stoppages do not relieve Manufacturer of its delivery
obligations unless such stoppages relate to causes outside of Manufacturer’s
control, such as Flex Circuits or consigned components. The parties shall work
together to allow production to resume as promptly as practicable. Product
rejected under the warranty provision pursuant to section 10.1 herein or held at
any customer’s facility due to quality variances or non-conformity with
Staktek’s specifications will be the responsibility of Manufacturer, with
Staktek’s sole remedy being pursuant to section 10.1 herein, and all corrective
actions must be approved by and coordinated with Staktek prior to communications
with the customer.

6.5 Manufacturing Attrition Loss and Test Yields. Except as otherwise provided,
Manufacturer’s manufacturing attrition loss prior to any rework shall be
one-half of one percent (0.5%) or less, calculated on a per-part-type basis. In
the event that the manufacturing attrition loss on a calendar monthly basis
prior to any rework exceeds one-half of one percent (0.5%), or such other
percentage as may be agreed in writing between the parties from time to time,
Manufacturer shall be responsible for any excess over one-half of one percent
(0.5%). In addition, in the event that Manufacturer’s manufacturing attrition
loss prior to any rework exceeds these percentages (or such other percentage as
may be agreed in writing between the parties from time-to-time as to a specific
product) during any month and except as otherwise provided, Manufacturer shall
reimburse Staktek for the full replacement cost of the Flex Circuits, DRAM or
other memory type and other supplies provided by Staktek and Staktek’s customer,
and Staktek shall manufacture the Products, if necessary to deliver them to its
customer as directed to do so. Manufacturer shall, at its sole expense, rework
or salvage (including shipping as designated by Staktek) all Products that fail
any of the tests that Manufacturer is required to perform hereunder or failed
Products returned. Manufacturer shall notify Staktek if it believes that the
Products are defective, faulty or damaged as soon as reasonably possible after
discovery of the defect, fault or damage. Any scrapped, rejected, defective,
faulty or damaged Products, Flex Circuits or memory shall be delivered as
directed by Staktek at Manufacturer’s expense, if such condition is caused by
Manufacturer.

Staktek agrees to provide Flex Circuits for all Orders and agrees that
Manufacturer does not need to reimburse Staktek for yield loss of Flex Circuits
of up to one half of one percent (0.5%). In the event Manufacturer requires
additional Flex Circuits from Staktek, Staktek agrees to provide them to
Manufacturer at Staktek’s cost (currently $*** per Flex Circuit, which price is
subject to change), so that

 

# # #  Confidential treatment has been requested for portions of this exhibit.
Information for which confidential treatment has been requested has been omitted
and is noted with “***”. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

7



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

as long as Manufacturer pays all shipping costs and they are shipped by Staktek
Ex Works (Incoterms 2000) Staktek’s facility, with title and risk of loss
passing to Manufacturer when Staktek makes them available to shipper at
Staktek’s facility.

6.6 Defective, Faulty or Damaged Consigned Components. If components consigned
by Staktek to Manufacturer are damaged at or prior to delivery, then
Manufacturer shall return such consigned components to Staktek, and the quantity
of Products ordered shall be automatically reduced. Consigned components
returned shall be shipped to Staktek Ex Works (Incoterms 2000) Manufacturer’s
facility in Dominican Republic. Staktek shall bear risk of loss of or damage to
such consigned components. If components consigned by Staktek cannot be reused
because of defective, faulty or damaged components consigned by a party other
than Staktek, SMART shall not be responsible for reimbursing Staktek for such
unusable components.

7. ENGINEERING CHANGES

7.1. Engineering Changes. The parties recognize that from time to time,
Manufacturer may request in writing Engineering Changes (“ECR”) or that Staktek
will notify Manufacturer in writing of Engineering Changes (“ECN”).

7.2. Engineering Changes Requested by Manufacturer. Manufacturer agrees to
notify Staktek in writing of any proposed Engineering Changes and any requests
using an ECR process, and, if applicable, will provide Staktek with drawings or
samples of the requested Product revision. The notification shall also set out
(i) a meaningful and detailed description of the proposed change(s), the purpose
therefore and actions to be taken to implement the change, including
Manufacturer’s factory and service implementation plans; (ii) the anticipated
schedule for implementation of the change(s) and a target implementation date
and quantity of parts to be made prior to the implementation;
(iii) identification of affected Staktek part numbers; (iv) redlined copies of
updated drawings; (v) a test report, where required; (vi) any anticipated or
proposed price changes (vii) other relevant technical and logistic
considerations, including quality and reliability data to the extent available,
as well as any changes that may result there from; and, (viii) any additional
information requested by Staktek. Staktek will review the feasibility of the
implementation of the proposed ECR. If changes to the Delivery Dates or new or
changed costs may result from the ECR, the Delivery Dates and new prices will
also be reviewed. Staktek will advise Manufacturer in writing of its decision
with respect to the proposed ECR within ten (10) business days after receipt of
Manufacturer’s notification unless Staktek determines and notifies Manufacturer
in writing that a longer period is required to conduct other testing, whereupon
the period shall be extended by a reasonable time to enable such other testing
to be completed. If the ECR is not approved by Staktek, Manufacturer shall not
implement the respective Engineering Changes. If the ECR is approved by Staktek,
a formal ECN will be released by Staktek to implement the Engineering Changes as
documented in the ECR process.

7.3. Engineering Changes Requested by Staktek. Staktek shall be entitled to make
changes in the Specifications, designs, approved components lists and bills of
materials for the Product. Staktek agrees to notify Manufacturer in writing of
all Engineering Changes and ECNs, with appropriate documentation. Manufacturer
will report to Staktek within five (5) business days of Staktek’s notification
regarding the impact on Manufacturer of the Engineering Changes (including
changes to Lead Time, quality, yield, new or changed costs, and obsolescence of
work-in-process, Flex Circuits, Raw Materials and unshipped Product). Staktek
may request a shorter response time when the circumstances of the ECN

 

# # #  Confidential treatment has been requested for portions of this exhibit.
Information for which confidential treatment has been requested has been omitted
and is noted with “***”. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

8



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

require it, and Manufacturer shall use its best efforts to respond within the
shortened time. Staktek will review the material cost impact of the
implementation of the ECN. Staktek will notify Manufacturer in writing, within
ten (10) business days after receipt of Manufacturer’s feasibility report, of
Staktek’s final decision as to the implementation of the ECN and the
implementation dates.

7.4. Effect of Changes. Unless otherwise specified in an Order, changes to the
Specifications shall apply to all Product shipped after the effective date of
the Engineering Changes as outlined in the ECN.

8. AUDITS

8.1. Books; Statements. Manufacturer agrees to maintain true, accurate and
complete books and records showing its operations and transactions relating to
the manufacturing of Product and all receipts and consumption of Flex Circuits
and Raw Materials, and to keep such books and records available for inspection
for at least two (2) years after the termination of this Agreement.

8.2. Access. Staktek shall have access to and may inspect and copy the books,
accounts and records of the Manufacturer maintained in accordance with
Section 8.1 for the last four (4) full quarters, provided that any request for
access to the books, accounts and records must be reasonable.

8.3. Audits. In addition to the foregoing, Staktek will have the right, upon
reasonable notice, to have Manufacturer’s books, records and other documents and
materials inspected to confirm compliance with this Agreement. Audits may be on
either a continuous or a periodic basis or both, and may be conducted by
employees of Staktek, or of an Affiliate of Staktek, or by independent auditors
retained by Staktek. Manufacturer agrees to provide reasonable access to its
facilities, including manufacturing areas, and reasonable assistance in helping
such auditors to understand any relevant procedures. Inspections shall in no way
relieve Manufacturer of its obligations under this Agreement.

9. INSPECTION AND ACCEPTANCE

9.1. Inspection/Testing. Product may be subject to inspection and testing by
Staktek or its customers, but no such inspection or testing shall relieve
Manufacturer of any of its obligations or responsibilities under this Agreement.
Final inspection and acceptance of Product shall be at the specified delivery
point, or other specified and agreed location. Staktek reserves the right to
reject Product that contains defects in workmanship or does not conform to the
Specifications, samples, or required test methodology. If the lot acceptance
criteria set out in Schedule C are not met, Staktek may reject an entire lot and
suspend further deliveries of Product pending resolution and corrective action
in accordance with Section 9.2.

9.2. Corrective Action. Staktek may, in accordance with this Section 9, at its
option, require prompt repair or replacement of rejected items at Manufacturer’s
expense. Repaired or replaced rejected Products shall be subject to the same
manufacturing, inspection, acceptance and warranty provisions of this Agreement
as Product originally delivered under any Order, and subject to delivery time
requirements set by Staktek.

10. WARRANTY PROVISIONS

10.1. Manufacturer Warranties.

 

# # #  Confidential treatment has been requested for portions of this exhibit.
Information for which confidential treatment has been requested has been omitted
and is noted with “***”. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

9



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

10.1.1 Manufacturer warrants that all Products furnished under any Orders issued
hereunder shall be free from defects in Manufacturer workmanship and materials,
and shall be built in accordance with all applicable Specifications and other
descriptions, samples, and drawings provided under this Agreement and methods
and processes required hereunder. If within one year from the date of delivery,
Product furnished by Manufacturer are shown to be defective due to workmanship,
due to failure to conform to all applicable Specifications and other
descriptions, samples and drawings provided under this Agreement and methods and
processes required hereunder, or due to material defect resulting from
manufacturing damage or mishandling, Manufacturer agrees to repair, replace, or
make good the defects and other non-conformances within fifteen (15) calendar
days after receipt of such defective Product, as requested by Staktek and at no
cost to Staktek. Should Product returns at any time exceed the average
anticipated rate of returns, the parties will mutually agree as to an acceptable
repair or replacement timeframe. Staktek shall notify Manufacturer within thirty
(30) calendar days of discovery of the defect. All Product returns shall be
shipped at Manufacturer’s expense, with title and risk of loss or damage passing
to Manufacturer upon delivery to Manufacturer’s designated carrier or, in the
absence of such designation, to the carrier selected by Staktek or Staktek’s
customer. Manufacturer shall bear all costs of return transportation to
Staktek’s designated delivery point. Risk of loss on replacement or repaired
Product being returned to Manufacturer will pass to Staktek upon delivery of
Product. The carrier shall be selected by Staktek. Notwithstanding anything to
the contrary contained in this Agreement, Manufacturer gives no warranty
whatsoever for any components of the Products, including without limitation Flex
Circuits, consigned to Manufacturer by Staktek.

10.1.2 Staktek represents and warrants that the Consigned Equipment will be
sufficient for Manufacturer to produce Products at least in the capacities set
forth in Schedule D, provided that Flex Circuits deliveries are timely and the
Consigned Equipment has downtime that does not exceed the estimated downtime set
forth in Schedule D. Any availability of the Consigned Equipment to produce
Product in excess of that set forth in Schedule D shall be “Excess Capacity”
available to Staktek under Section 2.1.

10.2. Staktek Intellectual Property Indemnity. Subject to the limitations set
forth below, Staktek will indemnify, defend and hold harmless Manufacturer, its
affiliates, directors, officers, employees, contractors, agents and customers
(the “Manufacturer Parties”), at Staktek’s expense against and from any and all
claims, suits, losses, liabilities, damages, costs or expenses (including
reasonable attorneys’ fees) (collectively “Losses”) threatened against or
incurred by the Manufacturer Parties to the extent based upon an allegation that
the Products or the manufacture of the Products infringe any third party’s
United States or foreign patent, copyright, trademark or intellectual property
rights, only if: (i) Manufacturer promptly notifies Staktek in writing of such
allegation(s); (ii) Manufacturer provides Staktek with sole control and
authority to defend, resolve or settle such allegation(s) (except that Staktek
may not enter into any settlement that would result in any liability to the
Manufacturer Parties without Manufacturer’s prior written consent); and
(iii) Manufacturer provides Staktek, at Staktek’s expense, with all reasonable
assistance and information requested by Staktek for the defense and settlement
of such claim(s).

If the manufacture of the Products is enjoined as a result of such suit or, in
Staktek’s opinion, is likely to be enjoined, then Staktek, at its sole option
and at no expense to Manufacturer, may, in addition to its indemnification
obligation set forth herein, either (i) obtain for Manufacturer the right to
make Products; (ii) offer an alternative Staktek Intellectual Property that is
not subject to the allegation(s); or (iii) terminate this Agreement upon notice
to Manufacturer. In the event Staktek elects to terminate this

 

# # #  Confidential treatment has been requested for portions of this exhibit.
Information for which confidential treatment has been requested has been omitted
and is noted with “***”. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

10



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

Agreement as set forth in (iii) above, Manufacturer shall be permitted to ship
Products that have been manufactured (or in WIP and are expected to be shipped).
For the avoidance of doubt, the provisions of this Section represent an option
of Staktek and not an obligation.

Staktek will have no obligation under this Section to defend or indemnify the
Manufacturer for any Losses that arise from: (i) the manufacture of the Products
with technologies not furnished by Staktek, if such Losses would have been
avoided by the manufacture of the Products alone; (ii) the modification or
improvement of any portion of the Products by a party other than Staktek, if
such Losses would have been avoided if such modification or improvements had not
been made; (iii) the modification of any portion of the Products by
Manufacturer; or (iv) use of the Products beyond the scope of the rights granted
in this Agreement.

THE FOREGOING ARE STAKTEK’S SOLE AND EXCLUSIVE OBLIGATIONS, AND MANUFACTURER’S
SOLE AND EXCLUSIVE REMEDIES, WITH RESPECT TO INFRINGEMENT OR MISAPPROPRIATION OR
INFRINGEMENT OF THIRD-PARTY INTELLECTUAL PROPERTY RIGHTS.

10.3. No Warranty on Confidential Information. Staktek shall not be liable for
any errors or omissions in the Confidential Information or for the use or the
results of use of Confidential Information. ANY AND ALL INFORMATION DISCLOSED
UNDER THIS AGREEMENT IS PROVIDED “AS IS” WITHOUT ANY WARRANTY OF ANY KIND, AND
STAKTEK HEREBY DISCLAIMS ANY IMPLIED WARRANTIES, INCLUDING MERCHANTABILITY,
TITLE AND FITNESS FOR A PARTICULAR PURPOSE.

10.4. No Other Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 10,
NEITHER PARTY MAKES ANY WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
MERCHANTABILITY, TITLE, OR FITNESS FOR A PARTICULAR PURPOSE, OTHER THAN THOSE
WARRANTIES IMPLIED BY AND INCAPABLE OF EXCLUSION, RESTRICTION OR MODIFICATION
UNDER APPLICABLE LAW. THE TERM OF ANY IMPLIED WARRANTIES THAT CANNOT BE
DISCLAIMED ARE LIMITED TO THE TERM OF THIS AGREEMENT.

11. LIMITATION OF LIABILITY; INDEMNIFICATION

11.1 EXCEPT WITH RESPECT TO A BREACH OF ARTICLES 10 OR 12, IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER OR ANY OTHER PERSON OR ENTITY (UNDER ANY
CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY) FOR SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR RELATED TO THE SUBJECT
MATTER OF THIS AGREEMENT, EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES OR LOSSES. EXCEPT WITH RESPECT TO A BREACH OF ARTICLES 10 OR 12,
EACH PARTY’S LIABILITY TO THE OTHER FOR DAMAGES FOR ANY CAUSE OF ACTION
WHATSOEVER ARISING UNDER THIS AGREEMENT SHALL BE LIMITED TO THE AMOUNT PAID BY
STAKTEK TO MANUFACTURER IN THE 12 MONTHS PRIOR TO THE EVENT GIVING RISE TO THE
LIABILITY, REGARDLESS OF THE FORM OF ACTION. EACH PARTY ACKNOWLEDGES THAT THE
LIMITATIONS OF LIABILITY SET FORTH IN THIS SECTION IS REASONABLE,

 

# # #  Confidential treatment has been requested for portions of this exhibit.
Information for which confidential treatment has been requested has been omitted
and is noted with “***”. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

11



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

AND IS AN ESSENTIAL PART OF THE AGREEMENT WITHOUT WHICH NEITHER PARTY WOULD BE
WILLING TO ENTER INTO THIS AGREEMENT.

11.2 EXPRESS NEGLIGENCE AND STRICT LIABILITY. THE INDEMNIFICATION PROVISION
PROVIDED FOR IN THIS AGREEMENT HAS BEEN EXPRESSLY NEGOTIATED IN EVERY DETAIL, IS
INTENDED TO BE GIVEN FULL AND LITERAL EFFECT AND SHALL BE APPLICABLE WHETHER OR
NOT THE LIABILITIES, OBLIGATIONS, CLAIMS, JUDGMENTS, LOSSES, COSTS, EXPENSES OR
DAMAGES IN QUESTION ARISE OR AROSE SOLELY OR IN PART FROM THE GROSS, ACTIVE,
PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF EITHER
PARTY. EACH PARTY HEREBY EXPRESSLY ACKNOWLEDGES AND AGREES THAT THIS STATEMENT
COMPLIES WITH THE “EXPRESS NEGLIGENCE RULE” AND CONSTITUTES CONSPICUOUS NOTICE.
NOTHING IN THIS CONSPICUOUS NOTICE IS INTENDED TO PROVIDE OR ALTER THE RIGHTS
AND OBLIGATIONS OF THE PARTIES, ALL OF WHICH ARE SPECIFIED ELSEWHERE IN THIS
AGREEMENT.

11.3 ACKNOWLEDGEMENT. EACH PARTY ACKNOWLEDGES THAT THE LIMITATIONS OF LIABILITY
AND INDEMNITY PROVISIONS SET FORTH IN THIS SECTION 11 ARE REASONABLE, AND ARE AN
ESSENTIAL PART OF THE AGREEMENT, WITHOUT WHICH NEITHER PARTY WOULD BE WILLING TO
ENTER INTO THIS AGREEMENT.

12. INTELLECTUAL PROPERTY, CONFIDENTIALITY AND EXCLUSIVITY

12.1. Ownership Of Intellectual Property. Manufacturer understands and agrees
that:

12.1.1 Except for the limited, personal license grant in Section 12.3,
Manufacturer does not acquire any ownership or other right, title, or interest
in or to any Intellectual Property relating to any Product or any technology
pertaining to any Product or the making or testing of any Product (“Product
IP”);

12.1.2 Manufacturer is not authorized to transfer or assign any ownership or
other right, title, or interest in or to any Product IP;

12.1.3 as between Manufacturer and Staktek, all Product IP belongs to Staktek;

12.1.4 Manufacturer will not engage in any attempt to license, patent, register
as a trademark, service mark, or copyright, or otherwise secure or infringe any
of Staktek’s Intellectual Property; and

12.1.5 Manufacturer will not encourage or assist any other person (whether or
not affiliated with Manufacturer) to attempt to license, patent, register as a
trademark, service mark, or copyright, or otherwise secure or infringe any of
Staktek’s Intellectual Property.

12.2. Ownership of Intellectual Property in Engineering Changes. Manufacturer
agrees that, between the parties, Staktek shall acquire and own all Intellectual
Property created with respect to, or arising from, the performance of this
Agreement (including any Engineering Changes) (“Arising IP”). Accordingly,
Manufacturer hereby irrevocably and unconditionally:

 

# # #  Confidential treatment has been requested for portions of this exhibit.
Information for which confidential treatment has been requested has been omitted
and is noted with “***”. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

12



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

12.2.1 grants, conveys, assigns, transfers, and sets over directly to Staktek
all of Manufacturer’s rights, titles, and interests in and to the Arising IP in
the United States and throughout the world, whether now existing or later
arising, including without limitation (i) all rights and remedies with respect
to past, present or future violations, infringements or misappropriations,
(ii) the right to Staktek to file in its name applications for patents and like
grants or protection for the Arising IP in any country or other jurisdiction
worldwide, and (iii) all international and foreign rights and priorities
associated with the Arising IP;

12.2.2 agrees and promises to grant, convey, assign, transfer and set over
directly to Staktek all of such rights, titles, and interests in every such item
(effective for all purposes as of the time such item is created by
Manufacturer); and

12.2.3 in addition, (i) ratifies and consents to, and promises to provide all
necessary ratifications and consents to, any action that Staktek may be take or
request with respect to any item of Arising IP; (ii) waives and releases all of
Manufacturer’s rights, titles, and interests to every item of Arising IP with
respect to Staktek and its acts or omissions; and (iii) agrees not to assert any
item of Arising IP against Staktek.

Manufacturer agrees to disclose to Staktek any Arising IP within thirty
(30) calendar days from the date that such Arising IP becomes known to
Manufacturer.

12.3. Limited License Grant. Staktek grants to Manufacturer a limited,
non-exclusive, non-transferable, non-assignable, non-sublicensable, royalty-free
license under Staktek Intellectual Property solely to make and deliver Products
pursuant to Orders in strict accordance with the terms and conditions of this
Agreement. Products manufactured under this Agreement are excluded from the
calculation of royalty that may be otherwise due under the Master Technology and
Patent License Agreement between the parties.

12.4. No Implied Licenses. The express license set forth in Section 12.3, as
well as the Master Technology and Patent License Agreement, are the only
licenses granted to Manufacturer by Staktek. No license is granted by Staktek by
implication, estoppel, or otherwise, and no license, authority to infringe, or
immunity from infringement liability shall be deemed to arise or exist as a
matter of law (i) under any Staktek Intellectual Property; (ii) to make, have
made, use, lease, sell, offer to sell, import, supply and otherwise transfer any
products other than Products made and delivered pursuant to Orders in strict
accordance with the terms and conditions of this Agreement; or (iii) to persons
acquiring any Product or other apparatus or service from Manufacturer to make,
use, lease, sell or otherwise transfer a Product or to use any process or method
involved in the use of a Product, other than as included in the licenses granted
by Staktek to Manufacturer.

12.5. Confidentiality. Manufacturer acknowledges that, in the course of
performing its obligations hereunder, it will receive information that is
confidential and proprietary to Staktek and which Staktek wishes to protect from
public disclosure and unauthorized use. Manufacturer shall not disclose any
Confidential Information to any third party or use any Confidential Information
for any purpose except as required in the performance of this Agreement.
Manufacturer may disclose Confidential Information only to its employees as
required for Manufacturer’s performance of this Agreement (including employees
of any of its wholly owned subsidiaries or corporate affiliates, agents or
consultants who must be directly involved with the Confidential Information for
Manufacturer’s performance of this

 

# # #  Confidential treatment has been requested for portions of this exhibit.
Information for which confidential treatment has been requested has been omitted
and is noted with “***”. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

13



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

Agreement and who are identified to Staktek and bound in writing to keep such
information confidential). Manufacturer shall give Confidential Information at
least the same level of protection as it gives its own confidential information
of similar nature, but not less than a reasonable level of protection.
Manufacturer’s confidentiality and use obligations under this Agreement shall
survive for six years from the date of its termination except with respect to
trade secrets, which obligations shall have no termination date. Manufacturer
may make disclosures of Confidential Information that are required by court
order, provided that Manufacturer (i) limits disclosure to the information
specifically required; (ii) to the extent permitted by law, provides prompt
prior notice of the requirement and allows Staktek to participate in any
proceeding regarding disclosure; and (iii) uses diligent efforts to obtain
confidential treatment or a protective order if Staktek so desires, at Staktek’s
expense. All Confidential Information shall remain the property of Staktek.

12.6. Injunctive Relief. Manufacturer acknowledges that the Confidential
Information is highly valuable to Staktek, that Manufacturer’s breach of its
confidentiality and non-use obligations under this Agreement may cause
irreparable harm to Staktek, and that monetary damages may not fully compensate
Staktek for such harm. Therefore, in the event of a breach by Manufacturer of
its confidentiality and non-use obligations under this Agreement, Staktek may
seek injunctive relief. Any such injunctive relief shall be cumulative and not
in lieu of any other remedies at law or in equity available to Staktek.

12.7. Exclusivity. During the term of this Agreement, Manufacturer shall not use
the Consigned Equipment or Flex Circuits consigned by Staktek to Manufacturer
for the manufacture of Products for HP or HP affiliates.

13. TERM & TERMINATION

13.1. Term. This Agreement shall commence on the Effective Date and, subject to
the provisions of this Section 13, continue until May 31, 2007. This Agreement
will automatically renew on a month-to-month basis, but either party can
terminate it after May 31, 2007 by providing sixty (60) days prior written
notice of termination to the other party.

13.2. Termination for Cause. Either party will have just cause to terminate this
Agreement or suspend its performance hereunder, without judicial or
administrative notice or resolution, immediately upon written notice at any time
if:

13.2.1 Breach. The other party or any of its employees or representatives
materially breach any obligation under this Agreement and such party fails to
cure the breach to the notifying party’s satisfaction within thirty
(30) calendar days after it demands such cure, except with respect to
(i) payment obligations, (ii) a breach of Manufacturer’s confidentiality
obligations, or (iii) a breach by Manufacturer of Sections 2, 5, 7 and 12, each
of which must be cured within five (5) business days of notice; or

13.2.2 Cessation of Business. The other party ceases to conduct business in the
normal course, is declared insolvent, undergoes any procedure for the suspension
of payment, makes a general assignment for the benefit of creditors, or a
petition for bankruptcy, reorganization, dissolution or liquidation is filed by
or against it.

13.3 Termination by Staktek. Staktek shall have just cause to terminate this
Agreement immediately by written notice, prior to the end of the term specified
in Article 13.1, without judicial or

 

# # #  Confidential treatment has been requested for portions of this exhibit.
Information for which confidential treatment has been requested has been omitted
and is noted with “***”. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

14



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

administrative notice or resolution, in the event that, (i) a competitor of
Staktek’s acquires a material direct or indirect ownership of or controlling
interest in Manufacturer, (ii) Orders placed by Staktek decrease to less than
5,000 units per month for three consecutive months, (iii) Staktek’s cost of Flex
Circuits increases by more than ten percent (10%) from Staktek’s cost on the
Effective Date, (iv) Manufacturer’s yield losses are greater than or equal to
five percent (5%) per month for two (2) consecutive months, or (v) Legal,
governmental or regulatory changes are made that result in increased costs to
Staktek to operate under this Agreement, including as an example but not limited
to, an increase in any tariff or other cost imposed on providing Flex Circuits
or Consigned Equipment to Manufacturer.

13.4 Effects of Termination. Upon termination or expiration of this Agreement,
each party will be released from all obligations and liabilities to the other
occurring or arising after the date of such termination, except that the
obligations of the parties under this Agreement which, by their nature, would
continue beyond termination or expiration of this Agreement, shall survive
termination or expiration of this Agreement. While termination will not relieve
Manufacturer or Staktek from any liability arising from any breach of this
Agreement, neither party will be liable to the other for damages of any sort
solely as a result of terminating this Agreement in accordance with its terms.
Termination of this Agreement will be without prejudice to any other right or
remedy of either party. Within fifteen (15) calendar days of termination of this
Agreement, Manufacturer shall at Staktek’s expense return to Staktek all Flex
Circuits on hand and all Consigned Equipment. Risk of loss shall pass to Staktek
upon delivery.

13.5 Duty to Mitigate Costs. Both parties shall, in good faith, undertake
reasonable measures to mitigate the costs of termination. Regardless of the
foregoing, Manufacturer has no right to sell Flex Circuits, work in process,
Products, or Consigned Equipment to any party without Staktek’s prior written
consent.

14. FORCE MAJEURE

Neither party shall be liable for any delay or failure to perform any of its
obligations hereunder during any period in which performance is delayed by fire,
flood, earthquake, war, embargo, riot or the intervention of any government
authority or any other causes beyond reasonable control of the affected party.
In such an event, the affected party shall promptly notify the other party of
the condition in writing. If the delay exceeds thirty (30) calendar days, this
Agreement may be immediately terminated by either Manufacturer or Staktek upon
writing notice to the other.

15. COVENANT NOT TO HIRE / SOLICIT

For one year after the execution of this Agreement, each party agrees not to:

(i) employ, attempt to employ, contract with in any way for any type of
consideration, or assist any other person or entity to employ or contract with
in any way for any type of consideration, any person who is an employee of the
other party or who at any time during the preceding year was an employee of the
other party; and

(ii) solicit, encourage, or take any other action that is intended, directly or
indirectly, to induce any employee of the other party to terminate such
employee’s employment with the other party, or interfere in any manner with the
contractual or employment relationship between the other party and any

 

# # #  Confidential treatment has been requested for portions of this exhibit.
Information for which confidential treatment has been requested has been omitted
and is noted with “***”. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

15



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

of its employees, or hire or attempt to hire any former employee of the other
party whose termination from employment has been effective for less than one
(1) year from the execution of this Agreement.

(iii) The foregoing Sections 15 (i) and (ii) shall not be deemed to prohibit
either party from engaging in general media advertising or solicitation that may
be targeted to a particular geographic or technical area but that is not
targeted towards employees of the other party.

16. MISCELLANEOUS

16.1. Insurance. On or prior to the Effective Date, Manufacturer shall acquire
insurance coverage for the Consigned Equipment, consigned Flex Circuits,
consigned DRAM or other memory type and Product for which Manufacturer is
responsible, naming Staktek as additional insured, which coverage shall be
written in an amount, on terms, and by a carrier acceptable to Staktek.
Manufacturer agrees to provide broker evidence of insurance policy upon
Staktek’s written request, and Manufacturer also agrees not to reduce or
eliminate such insurance coverage without providing at least fifteen (15) days’
prior written notice to Staktek.

16.2 Expenses. Except as otherwise specified in this Agreement, Staktek and
Manufacturer agree to bear their own expenses in connection with the review,
execution and performance of this Agreement.

16.3 Choice of Law. This Agreement shall be governed by and construed under the
laws of the State of Texas without regard to conflicts of laws provisions
thereof. Any suit or other claim brought with respect to this Agreement shall be
brought in the federal courts located in Travis County, Texas. Both parties
hereby waive any objection to personal jurisdiction in any proceeding before
such courts and consent to personal jurisdiction in such courts.

16.4 Escalation of Disputes. The parties agree to work in good faith to resolve
any disputes that arise promptly, and to escalate any disputes in writing to the
appropriate vice president or president of each party before pursuing legal
action. If the applicable vice president or president of each party has not
resolved any dispute within ten (10) days following this escalation, then either
party may pursue legal action. The escalation requirements in this Article shall
not apply to alleged violations of Articles 2 or 12.5 of this Agreement.

16.5 Entire Understanding. This Agreement sets forth the entire understanding of
the parties as to the subject matter hereof and supersedes all previous
negotiations, understandings, commitments and writings, including, without
limitation, any Letter of Intent entered into between the parties with respect
to the subject matter hereof.

16.6 Export Controls. Manufacturer acknowledges that the laws and regulations of
the United States, including without limitation the Export Administration
Regulations (EAR), restrict the export and re-export of certain hardware,
software, other commodities, technology and technical data of United States
origin. Manufacturer agrees that it will not export or re-export, directly or
indirectly, any Product or Staktek Confidential Information, or any underlying
Staktek information or technology in any form except in full compliance with all
United States, foreign and other applicable laws and regulations.

 

# # #  Confidential treatment has been requested for portions of this exhibit.
Information for which confidential treatment has been requested has been omitted
and is noted with “***”. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

16



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

16.7 Assignment. This Agreement shall not be assignable by Manufacturer without
the prior written consent of Staktek. Staktek may assign this Agreement or any
license granted herein in its sole discretion.

16.8 The addresses of the parties for the purpose of notices, reports and other
communications shall be as follows:

 

 

  Manufacturer: Attn: General Counsel

     4211 Starboard Drive

     Fremont, CA 94538

     Fax: 510 360-8500

 

  Staktek: 8900 Shoal Creek Blvd., Suite 125

     Austin, Texas 78757

     Fax: 512/454-2598

 

     Copy to: General Counsel

     8900 Shoal Creek Blvd, Suite 125

     Austin, Texas 78757

     Fax: 512/454-2598

Any notice expressly provided for under this Agreement shall be in writing,
shall be given either by hand, by mail or facsimile, and shall be deemed
sufficiently given if and when received by the party to be notified at its
address specified under this Section 16.8 or if and when facsimiled, three
(3) days following the mailing by registered or certified mail, postage prepaid,
or upon delivery by a reputable delivery service (overnight or same day) with a
signature acknowledging delivery, in each case addressed to such party at such
address. Either party may by notice to the other change its address for
receiving such notices.

16.9 Headings. The headings of the articles of this Agreement are merely to
facilitate reference and shall have no bearing on the interpretation of any of
the provisions of this Agreement.

16.10 Amendment. This Agreement shall only be modified or amended by a writing
duly signed by the authorized representatives of the parties.

16.11 Parties Bound. This Agreement shall inure to the benefit of, and be
binding upon, the parties, their legal representatives and successors, and their
assigns insofar as the Agreement may be assignable.

16.12 Infringement by 3rd Party. Manufacturer agrees to promptly notify Staktek
of any known or suspected infringement or misappropriation of Staktek’s
Intellectual Property. Staktek shall have no obligation to enforce its patents
or the Staktek Intellectual Property against infringement or misappropriation by
a third party or to take any action with respect to such infringement or
misappropriation, although the parties agree to discuss any known or suspected
infringement of Staktek’s patents or misappropriation of Staktek’s Intellectual
Property.

 

# # #  Confidential treatment has been requested for portions of this exhibit.
Information for which confidential treatment has been requested has been omitted
and is noted with “***”. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

17



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

16.13 Relationship of the Parties. Neither this Agreement nor any activities of
the parties pursuant to this Agreement shall be deemed to establish any
partnership, agency, joint development project or joint venture between the
parties.

16.14 Non-Waiver. The failure of either party to exercise any right hereunder or
to insist upon performance of any of the terms or conditions of this Agreement
shall not be construed as a waiver or relinquishment of any right to insist upon
future performance of any such term or condition.

THE AUTHORIZED REPRESENTATIVES OF THE PARTIES HAVE EXECUTED THIS AGREEMENT TO BE
EFFECTIVE AS OF THE EFFECTIVE DATE.

 

STAKTEK:     MANUFACTURER: By:  

/s/ Wayne Lieberman        

   

By:

 

/s/ Iain Mackenzie        

 

Print Name: Wayne Lieberman

Title: President and CEO

     

Print Name: Iain Mackenzie

Title: President and CEO

 

# # #  Confidential treatment has been requested for portions of this exhibit.
Information for which confidential treatment has been requested has been omitted
and is noted with “***”. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

18



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

SCHEDULE A—DELIVERY AND IMPLEMENTATION SCHEDULE

For Orders issued by Staktek for Products, the minimum Lead Times are as
follows:

*** business days for Product forecasted two (2) weeks in advance.

Implementation—Technology Transfer

 

•     Equipment Specification/facility requirements—

     ***  

•     Equipment prepared for shipment—

     ***  

•     Equipment in Transit to SMART—

     ***  

•     Manufacturer Engineers Training @ Staktek MX—

     ***  

•     Manufacturer Operators Training @ Staktek MX—

     ***  

•     Staktek Engineers Install @ Smart PR—

     ***  

•     Staktek Engineer Validate @ Smart PR—

     ***  

 

 

 

 

Version:            .    Last Revised:                                          
  Manufacturer Acknowledges Revision by signing below                        

 

19



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

SCHEDULE B—CONSIGNED EQUIPMENT AND EQUIPMENT TO BE PURCHASED

Equipment to be Purchased

Staktek agrees to sell to Manufacturer the Ismeca MP400, serial number Asset
#M01082 (“Ismeca”) for US$***. Manufacturer agrees to pay Staktek for the Ismeca
within five (5) days of receiving it.

Consigned Equipment

Manufacturer will be responsible for maintaining all Consigned Equipment based
on Staktek’s published procedures for daily, weekly, monthly and annual
maintenance. Manufacturer will maintain quality records in compliance with
Staktek’s ISO 9001 certification.

 

Equipment

   Quantity    Value    Misc.

Epson Handler

   1    $ ***    HP83K handler

Plasma Clean Oven

   1      ***    Metallized trays,
Flip trays

Stack & Tack

   2      ***    Matrix Plates,
Trays

Automated Soldering (Corfin)

   1      ***    Trays

 

 

 

 

Version:            .    Last Revised:                                          
  Manufacturer Acknowledges Revision by signing below                        

 

20



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

SCHEDULE C—SPECIFICATIONS

 

               MXASC-20157-01    Plasma Clean TSOPs    MXASC-20194-01   

Automated Flexframe Stakpak Assembly

   MXASC-20186-01    Flexframe Soldering with Corfin LRT-3000    MXASC-20147-01
   Post Solder Clean—Electrovert    MXASC-20254-01   

X-Ray Inspection, Agilent 5DX (if applicable)

   MXASC-20257-01   

Post X-Ray Inspection ILR (if applicable)

   MXASC-20161-01    Solder Touchups    MXQWI-30362-01    Post Solder Inspection
of Flexframe Stakpaks    MXQWI-30364-01   

Assembly Inspection of Flexframe

   MXASC-02279-01   

Ismeca MP-400-4 Machine # 6 (Dereeling) (if applicable)

   MXASC-20232-01    Agilent Tester w/NS7000 Handler    MXQWI-30347-01   
Disposition Test Failures    MXASC-10224-01   

Nitrogen Dry Bake, Cure

   MXQWI-30363-01    Outgoing Quality Inspection    MXQWI-40084-01    Outgoing
Quality Inspection of CSP Stakpaks    MXASC-20193-01    Shipping Label
Preparation    MXASC-20128-01    PAC Vacuum Impulse Sealer Operating Procedure
   MXASC-02280-01    Semi Auto Strapping Machine—Tray    MXASC-20217-01   
Preparation for Tray Shipment   

CORFIN

      MXRMI-10040-01    CAMBIO DE MODELO A 3 NIVELES    MXRMI-10063-01    CAMBIO
DE PROGRAMA EN LRT-3000    MXRMI-10070-01    MANTENIMIENTO DEL MODULO DE FLUX   
MXRMI-10065-01    PROBLEMAS Y POSIBLES SOLUCIONES PARA CORFIN LRT-3000   
MXRMI-10062-01    INSPECCION DE ENTRADA DE TABLERO DE CARGA    MXRMI-10019-01   
PROCEDIMIENTO PARA DESCARGA DE PROGRAMA DE PLC EN CORFIN    MXRMI-10011-01   
APAGADO Y ENCENDIDO DE CORFIN    MXRMI-10006-01    PROCEDIMIENTO DE LUBRICACION
DE GUIAS MAQUINA CORFIN    MXRMI-10020-01    GUIA DE BUSQUEDA DE PROBLEMAS DE LA
MAQUINA CORFIN    MXRMI-10061-01    PROCEDIMIENTO DE ALINEACION DE CORFIN   
MXPMI-10037-01    MANTENIMIENTO PREVENTIVO ANUAL DE CORFIN    MXPMI-10033-01   
MANTENIMIENTO PREVENTIVO DIARIO MAQUINA CORFIN    MXPMI-10036-01   
MANTENIMIENTO PREVENTIVO SEMANAL CORFIN    MXPMI-10035-01    MANTENIMIENTO
PREVENTIVO SEMESTRAL CORFIN    MXPMI-10032-01    MANTENIMIENTO QUINCENAL DE
CORFIN    MXPMI-10034-01    MANTENIMIENTO PREVENTIVO MENSUAL CORFIN    PLASMA   
   MXRMI-10022-01    CAMBIO DE BANCO Y TANQUES DE ARGON PARA PLASMA   
MXPMI-20050-01    MANTENIMIENTO PREVENTIVO MENSUAL DEL PLASMA ETCH   
MXPMI-10047-01    MANTENIMIENTO PREVENTIVO SEMANAL DEL PLASMA ETCH   
MXPMI-10052-01    MANTENIMIENTO PREVENTIVO SEMI-ANNUAL DEL PLASMA    STACKER   
   MXRMI-10003-01    CAMBIO DE HERRAMIENTAS DE LA STAK N TAK    MXRMI-10008-01
   ALINEACION DE LA ESTACION DE CURADO DE LA STACKER   

 

21



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

MXPMI-10001-01    MANTENIMIENTO PREVENTIVO SEMANAL DE LA STACK & TACK   
MXPMI-10003-01    PROCEDIMIENTO DE PM MENSUAL DE LA STACKER    MXPMI-10008-01   
PROCEDIMIENTO DE PM POR CUARTO DE LA STAKER    MXPMI-20059-01    MANTENIMIENTO
PREVENTIVO DE ID PARA STACK & TACK    Sub-set for Stackers    ID cleaning      
MXPMI-20071-01    MANTENIMIENTO PREVENTIVO SEMANAL DEL MICRO BLAST   
MXPMI-20072-01    MANTENIMIENTO PREVENTIVO MENSUAL DEL MICRO BLAST   
MXPMI-20073-01    MANTENIMIENTO PREVENTIVO SEMESTRAL DEL MICRO BLAST    ISMECA
      MXRMI-10014-01    PROCEDIMIENTO DE CAMBIO EN ISMECA    MXRMI-10031-01   
PROCEDIMIENTO DE BUSQUEDA DE PROBLEMAS ISMECA MP400-4    MXRMI-10033-01   
PROCEDIMIENTO DE ARREGLO DE LA GUIA DE CINTA ISMECA    MXPMI-20055-01    ISMECA
PROCEDIMIENTO SEMIANUAL MANTENIMIENTO    MXPMI-02051-01    ISMECA 6
PROCEDIMIENTO SEMIANUAL DE MANTENIMIENTO    MXPMI-02052-01    ISMECA 6
PROCEDIMIENTO SEMANAL    MXPMI-20054-01    INSTRUCCIONES PARA MANTENIMIENTO
MENSUAL ISMECA    MXPMI-20024-01    ISMECA PROCEDIMIENTO SEMANAL DE
MANTENIMIENTO    MXPMI-02053-01    ISMECA 6 PROCEDIMIENTO MENSUAL DE
MANTENIMIENTO    Sub-set for ISMECA    MXPMI-20057-01    PROCEDIMIENTO DE
MANTENIMIENTO MENSUAL PARA EL PROBADOR DE SELLADO GPD    MXPMI-20058-01   
MANTENIMIENTO SEMIANUAL DEL PROBADOR DE SELLADO GPD    MXPMI-20155-01   
MANTENIMIENTO MENSUAL PREVENTIVO DE SELLADORA DE CINTA MT-30    MXPMI-02058-01
   MANTENIMIENTO SEMANAL PREVENTIVO DE LA SELLADORA DE CINTA MT-30    TEST      
MXRMI-10043-01    CAMBIO DE MODELO EN NIDO FLOTANTE DE SOCKET SYNERGETIX   
MXRMI-10032-01    PROCEDIMIENTO DE LIMPIEZA DE EQUIPO DE PRUEBA   
MXRMI-10045-01    SECUENCIA DE PROGRAMACION DE EPROM    MXRMI-10039-01   
ARCHIVO DE RECUPERACION DEL SISTEMA DE PRUEBA    MXRMI-10084-01    PROCEDIMIENTO
DE PRUEBA MANUAL DEL TABLERO LED    MXRMI-10075-01    PROCEDIMIENTO DE CAMBIO DE
KIT DEL MANEJADOR NS7000    MXRMI-10085-01    PROCEDIMIENTO DE DIAGNOSTICO DE
BAJO NIVEL    MXRMI-10077-01    VERIFICACION DE CALIBRACION-AGILENT 93K/83K   
MXPMI-20051-01    MANTENIMIENTO MENSUAL DEL EQUIPO HP83000    MXPMI-20090-01   
MANTENIMIENTO PREVENTIVO SEMANAL 83K    MXPMI-20099-01    MANTENIMIENTO
PREVENTIVO SEMANAL NS7000    MXPMI-20094-01    PROCEDIMIENTO DE RESPALDO DE
CINTA DE PRUEBA    MXPMI-20083-01    CALIBRACIÓN DEL HP83K-HP93K   
MXPMI-20101-01    MANTENIMIENTO PREVENTIVO TRIMESTRAL DEL MANEJADOR NS7000   
MXPMI-20080-01    CALIBRACION DEL SISTEMA DE PRUEBA DIGITAL HP83000   
MXPMI-20091-01    MANTENIMIENTO PREVENTIVO SEMIANUAL DEL HP83000   

 

22



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

For all Product orders, the Manufacturer will be required to provide complete
yield tracking and quality data on each process step and final process
inspection and test to Staktek upon request. Products and components built by
Manufacturer for Staktek will be built per work instructions and quality
standards supplied by Staktek.

In addition to these work instructions, Staktek will provide specific product
quality testing and performance evaluation requirements for each application.
These quality specifications will be released per product and will specify test
conditions and equipment. Staktek requires 100% functional testing for all
products prior to shipping to HP.

Staktek will qualify the Manufacturer’s assembly operations for adherence to the
work instructions and quality specifications prior to the build of any Products
to be shipped to customers. Staktek may contract Manufacturer to perform some of
this work under guidance of Staktek’s quality department as required. Once
qualification is completed and the Manufacturer is released to start production,
strict change control process must be implemented to control process variables
and insure no changes to the qualified methods are used without approval.

 

 

 

 

Version:            .    Last Revised:                                          
  Manufacturer Acknowledges Revision by signing below                        

 

23



--------------------------------------------------------------------------------

EXHIBIT 10.2

CONFIDENTIAL TREATMENT REQUESTED—EDITED COPY

 

SCHEDULE D—CAPACITY

Capacity is limited to the maximum output of the Consigned Equipment. The line
being transferred has a capacity of *** units per hour.

 

 

 

 

Version:            .    Last Revised:                                          
  Manufacturer Acknowledges Revision by signing below                        

 

24